     Case 4:19-cv-00207-JGZ Document 71-1 Filed 09/18/20 Page 1 of 24



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                                  DISTRICT OF ARIZONA
10
11   Planned Parenthood Arizona, Inc., et    Case No. 4:19-cv-00207-TUC-JGZ
     al.,
12                                           [PROPOSED] AMENDED
                         Plaintiffs,         PROTECTIVE ORDER
13
           v.
14
     Mark Brnovich, et al.,
15
                         Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28
      Case 4:19-cv-00207-JGZ Document 71-1 Filed 09/18/20 Page 2 of 24



1                              AMENDED PROTECTIVE ORDER
2           The Court recognizes that many of the documents and much of the information
3    (“Materials” as defined herein) being sought through discovery in the above-captioned
4    action are sensitive in nature and, for statutory, regulatory, competitive, and privacy
5    reasons, are normally kept confidential by the parties. The Materials to be exchanged
6    throughout the course of the litigation between the parties may contain sensitive business
7    and personal information, such as trade secret or other confidential research, development,
8    or commercial information, as is contemplated by Federal Rule of Civil Procedure
9    26(c)(1)(G). The parties have agreed to be bound by the terms of this Protective Order
10   (“Order”) in this action to facilitate the document production and disclosure, and protect
11   the respective interests of the parties in their trade secrets and/or confidential information.
12   This Order supersedes the protective order entered on October 25, 2019, see Doc. No. 29,
13   and shall remain in effect unless modified pursuant to the terms contained in this Order.
14          IT IS THEREFORE ORDERED THAT,
15   The following Definitions shall apply in this Order:
16          A.     The term “Confidential Information” will mean and include information
17   contained or disclosed in any materials, including documents, portions of documents,
18   answers to interrogatories, responses to requests for admissions, trial testimony,
19   deposition testimony, and transcripts of trial testimony and depositions, including data,
20   summaries, and compilations derived therefrom, that is deemed to be Confidential
21   Information by any party to which it belongs.
22          B.     The term “Materials” will include, but is not limited to: documents;
23   correspondence; memoranda; financial information; email; specifications; marketing
24   plans; marketing budgets; customer, clinician, employee, and/or patient information;
25   materials that identify customers, clinicians, employees, and/or patients or potential
26   customers, clinicians, employees, and/or patients; price lists or schedules or other matter
27   identifying pricing; minutes; letters; statements; cancelled checks; contracts; invoices;
28   drafts; books of account; worksheets; forecasts; notes of conversations; desk diaries;

                                                   -2-
      Case 4:19-cv-00207-JGZ Document 71-1 Filed 09/18/20 Page 3 of 24



1    appointment books; expense accounts; recordings; photographs; motion pictures;
2    sketches; drawings; notes of discussions with third parties; other notes; business reports;
3    instructions; disclosures; other writings; records of website development; and internet
4    archives.
5           C.      The term “Party” will mean the persons and entities named as parties in this
6    action: Plaintiffs Planned Parenthood Arizona, Inc.; William Richardson M.D.; Deanna
7    Wright, N.P.; and Paul A. Isaacson, M.D.; Defendants Mark Brnovich, in his official
8    capacity as Attorney General of Arizona; Patricia McSorley, in her official capacity as
9    Executive Director of the Arizona Medical Board; Cara M. Christ, in her official capacity
10   as the Director of the Arizona Department of Health Services; Joey Ridenour, in her
11   official capacity as the Executive Director of the Arizona State Board of Nursing; and
12   Defendant-Intervenor Choices Pregnancy Centers of Greater Phoenix, Inc.
13          D.      The term “Producing Party” will mean any person or entity named as a party
14   in this action or any non-party that produces or discloses any Materials in the course of
15   this litigation.
16          E.      The term “Receiving Party” will mean any person or entity named as a party
17   in this action who receives any Materials produced or disclosed by a Producing Party in
18   the course of this litigation.
19          F.      The term “Counsel” will mean counsel of record and other attorneys,
20   paralegals, secretaries, interns, externs, clerks, and other support staff employed by or
21   volunteering for counsel of record. Counsel of record in this action are:
22            DAWN SESTITO                                   ALICE CLAPMAN
              dsestito@omm.com                               alice.clapman@ppfa.org
23            CATALINA VERGARA                               DIANA SALGADO
              cvergara@omm.com                               diana.salgado@ppfa.org
24            DIMITRI PORTNOI                                PLANNED
              dportnoi@omm.com                               PARENTHOOD
25            BRITTANY ROGERS                                FEDERATION OF
              brogers@omm.com                                AMERICA
26            HEATHER WELLES                                 110 Vermont Ave., Suite
              hwelles@omm.com                                300
27            O’MELVENY & MYERS LLP                          Washington, DC 20016
              400 South Hope Street, 18th Floor              Telephone: (202) 973-
28            Los Angeles, California 90071                  4800

                                                  -3-
     Case 4:19-cv-00207-JGZ Document 71-1 Filed 09/18/20 Page 4 of 24



1         Telephone: (213) 430-6000                  Attorneys for Plaintiffs
2                                                    Planned Parenthood
          Attorneys for Plaintiffs                   Arizona, Inc.; William
3                                                    Richardson, M.D.; and
                                                     Deanna Wright, N.P.
4         MARC A. HEARRON                            JESSICA SKLARSKY
5         mhearron@reprorights.org                   jsklarsky@reprorights.org
          CENTER FOR REPRODUCTIVE                    CENTER FOR
6         RIGHTS                                     REPRODUCTIVE RIGHTS
          1634 Eye Street, N.W., Suite 600           199 Water Street
7         Washington, DC 20006                       New York, NY 10038
          Telephone: (202) 524-5539                  Telephone: (917) 637-3600
8
          Attorneys for Plaintiff Paul A.            Attorneys for Plaintiff Paul A.
9         Isaacson, M.D.                             Isaacson, M.D.
10        DANIEL B. PASTERNAK                        RUSTY D. CRANDELL
          daniel.pasternak@squirepb.com              rusty.crandell@azag.gov
11        SQUIRE PATTON BOGGS (US)                   BRUNN W. ROYSDEN, III
          LLP                                        beau.roysden@azag.gov
12        1 E. Washington Street, Suite 2700         ARIZONA ATTORNEY
          Phoenix, AZ 85004                          GENERAL’S OFFICE
13        Telephone: (602) 528-4187                  2005 N. Central Avenue
                                                     Phoenix, AZ 85004
14                                                   Tel.: (602) 542-4288
          Attorneys for Plaintiffs
15                                                   Attorneys for Defendant
                                                     Mark Brnovich, Attorney
16                                                   General of Arizona, in his
                                                     official capacity
17
          MARY D. WILLIAMS                           KEVIN D. RAY
18        Maryd.williams@azag.gov                    kevin.ray@azag.gov
          ARIZONA ATTORNEY                           AUBREY JOY CORCORAN
19        GENERAL’S OFFICE                           aubreyjoy.corcoran@azag.gov
          2005 N. Central Avenue                     ARIZONA ATTORNEY
20        Phoenix, AZ 85004                          GENERAL’S OFFICE
          Tel.: (602) 542-7992                       2005 N. Central Avenue
21                                                   Phoenix, AZ 85004
          Attorneys for Defendants                   Tel.: (602) 542-4288
22        Patricia McSorley, in her official
          capacity as Executive Director of the      Attorneys for Defendant
23        Arizona Medical Board; and Joey            Cara M. Christ, in her official
          Ridenour, in her official capacity as      capacity as Director the Arizona
24        the Executive Director of the              Department of Health Services
          Arizona State Board of Nursing
25
26
27
28
                                               -4-
      Case 4:19-cv-00207-JGZ Document 71-1 Filed 09/18/20 Page 5 of 24



1            KEVIN H. THERIOT (No.
2            030446)
             ktheriot@ADFlegal.org
3            KENNETH J. CONNELLY (No.
             025420)
4            kconnelly@ADFlegal.org
             ALLIANCE DEFENDING
5            FREEDOM
             15100 N. 90th Street
6            Scottsdale, AZ 85260
             Telephone: (480) 444-0020
7            Fax: (480) 444-0028

8            DENISE M. HARLE
             dharle@ADFlegal.org
9            ALLIANCE DEFENDING
             FREEDOM
10           1000 Hurricane Shoals Rd., NE
             Building D, Suite 600
11           Lawrenceville, GA 30043
             Telephone: (770) 339-0774
12           Fax: (770) 339-6744

13           Attorneys for Defendant-
             Intervenor Choices Pregnancy
14           Centers of Greater Phoenix, Inc.

15
     As used in this Order, “Counsel” expressly includes O’Melveny & Myers LLP, Squire
16
     Patton Boggs (US) LLP, Center for Reproductive Rights, Planned Parenthood Federation
17
     of America, the Office of the Attorney General, Alliance Defending Freedom, or any law
18
     firm appointed by the Office of the Attorney General to defend this action.
19
            The following provisions shall apply in this litigation:
20
            1.     Each Party or non-party to this litigation that produces or discloses any
21
     Materials, answers to interrogatories, responses to requests for admission, trial testimony,
22
     deposition testimony, and transcripts of trial testimony and depositions, or information
23
     that the Producing Party believes should be subject to this Protective Order may designate
24
     the same as “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER.”
25
                   a.     Designation as “CONFIDENTIAL – SUBJECT TO PROTECTIVE
26
                          ORDER”: Any Producing Party may designate Materials as
27
                          “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” only
28
                                                  -5-
     Case 4:19-cv-00207-JGZ Document 71-1 Filed 09/18/20 Page 6 of 24



1                    if, in the good faith belief of such Party and its Counsel, or of such
2                    non-party, (1) the Materials contain personal, sensitive, confidential,
3                    or proprietary information, the unrestricted disclosure of which could
4                    be harmful to the business, operations, or other protectable interests
5                    of such Party or non-party, or another party to whom a Producing
6                    Party reasonably believes it owes an obligation of confidentiality
7                    with respect to such Materials; or (2) the Materials must be kept
8                    confidential under Ariz. Rev. Stat. §§ 32-1451.01(C)–(E), 32-
9                    1451.03(B), 32-1664(M)–(N), 36-404, 36-445, 36-445.01, 36-446.10,
10                   36-449.03, or 36-2163, or under the Health Insurance Portability and
11                   Accountability Act of 1996 (“HIPAA”). If any Defendant produces
12                   Confidential Information under the terms of this Order, then that
13                   Defendant shall be deemed to have satisfied its confidentiality
14                   obligations under the foregoing statutes, as applicable.
15             b.    No designation of materials as “CONFIDENTIAL – SUBJECT TO
16                   PROTECTIVE ORDER” shall be made unless counsel for the
17                   designating Party or non-party believes in good faith that such
18                   information is “CONFIDENTIAL – SUBJECT TO PROTECTIVE
19                   ORDER,” as defined in Subparagraph a. Counsel for the designating
20                   Party or non-party shall make designations as narrowly and
21                   reasonably as practicable, including but not limited to designating
22                   only certain portions of documents as “CONFIDENTIAL –
23                   SUBJECT TO PROTECTIVE ORDER.” Confidential Information
24                   may include, but is not limited to, any sensitive documents or
25                   information produced by a Party or non-party, or any other
26                   information that constitutes confidential information under the
27                   Federal Rules of Civil Procedure and/or applicable laws or
28
                                            -6-
     Case 4:19-cv-00207-JGZ Document 71-1 Filed 09/18/20 Page 7 of 24



1                    regulations including U.S. federal, state, or local privacy, data
2                    protection, or secrecy laws.
3              c.    For illustrative purposes only, Confidential Information subject to
4                    designation under Subparagraph a, above, may include: personnel
5                    information, patient information, detailed and sensitive financial and
6                    business information, business records, employee handbooks,
7                    policies and procedures concerning the Plaintiffs’ operations, names
8                    or other identifying information tending to reveal the identity of a
9                    Party’s current and former staff members, names or other identifying
10                   information tending to reveal the identities of a Party’s vendors,
11                   information covered by Ariz. Rev. Stat. §§ 32-1451.01(C)–(E), 32-
12                   1451.03(B), 32-1664(M)–(N), 36-404, 36-445, 36-445.01, 36-446.10,
13                   36-449.03, and 36-2163, or by HIPAA, and any other highly
14                   sensitive business information that could jeopardize Plaintiffs’
15                   commercial, privacy, and security information, or the privacy and
16                   security of the Defendants and/or the Arizona Medical Board, the
17                   Arizona Department of Health Services, and the Arizona State Board
18                   of Nursing.
19             d.    A Producing Party may designate Materials containing Confidential
20                   Information by affixing a legend or stamp on such Materials (except
21                   deposition transcripts, discussed below in Paragraph 3, or native
22                   materials, discussed below in Subparagraph f) as follows: The words
23                   “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” shall
24                   be placed clearly on each page of the document where practical or,
25                   where not practical, prominently on at least the first page of such
26                   Materials.
27             e.    For natively produced Materials containing Confidential Information,
28                   the filename shall be the production number, the confidentiality

                                            -7-
      Case 4:19-cv-00207-JGZ Document 71-1 Filed 09/18/20 Page 8 of 24



1                         designation (“CONFIDENTIAL – SUBJECT TO PROTECTIVE
2                         ORDER”) shall be placed in the filename of each such natively
3                         produced document, and the slip sheet corresponding to such
4                         Materials shall include the production number and the confidentiality
5                         designation. In the event the Receiving Party of such natively
6                         produced Materials chooses to print or otherwise make a copy of
7                         such Materials, the printout or copy must be marked with the
8                         confidentiality designation.
9                  f.     The Parties agree that any Materials that are otherwise authentic for
10                        purposes of admissibility remain authentic even if stamped
11                        “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER”
12                        pursuant to this Order.
13          2.     In the event the Producing Party elects to produce Materials for inspection,
14   no marking need be made by the Producing Party in advance of the initial inspection. For
15   purposes of the initial inspection, all Materials produced will be considered as
16   “CONFIDENTIAL –SUBJECT TO PROTECTIVE ORDER,” and must be treated as such
17   pursuant to the terms of this Order. Thereafter, upon selection of specified Materials for
18   copying by the Receiving Party, the Producing Party must, within a reasonable time prior
19   to producing those Materials to the Receiving Party, mark the copies of those Materials
20   that contain Confidential Information with the appropriate confidentiality marking.
21          3.     Whenever a deposition taken on behalf of any Party involves the disclosure
22   of Confidential Information of any Party or non-party:
23                 a.     The deposition or portions of the deposition must be designated as
24                        containing Confidential Information subject to the provisions of this
25                        Order; such designation must be made on the record whenever
26                        possible, but a Party or non-party may designate portions of
27                        depositions as containing Confidential Information after transcription
28                        of the proceedings; a Party or non-party will have until thirty (30)

                                                    -8-
     Case 4:19-cv-00207-JGZ Document 71-1 Filed 09/18/20 Page 9 of 24



1                    days after receipt of the deposition transcript to inform the other
2                    Party or Parties to the action of the portions of the transcript to be
3                    designated “CONFIDENTIAL – SUBJECT TO PROTECTIVE
4                    ORDER.”;
5              b.    The disclosing Party or non-party will have the right to exclude from
6                    attendance at the deposition, during such time as the Confidential
7                    Information is to be disclosed, any person other than the deponent,
8                    Counsel (including their staff and associates), the court reporter, the
9                    additional persons referenced in paragraph 5 below, and the person(s)
10                   agreed upon pursuant to paragraph 8, below;
11             c.    Any Materials containing Confidential Information that are used in
12                   the taking of a deposition shall remain subject to the provisions of
13                   this Order, along with the transcript pages of the deposition dealing
14                   with such Materials. In such cases, the court reporter shall be
15                   informed of this Order and shall be required to operate in a manner
16                   consistent with this Order. In the event the deposition is videotaped,
17                   the original and all copies of the videotape (or portions thereof) shall
18                   be marked by the video technician to indicate that the contents of the
19                   videotape are subject to this Order, substantially along the lines of
20                   “This videotape may contain confidential testimony used in this case
21                   and is not to be viewed or the contents thereof to be displayed or
22                   revealed except pursuant to the terms of the operative Protective
23                   Order in this matter or pursuant to written stipulation of the Parties”;
24                   and
25             d.    The originals of the deposition transcripts and all copies of the
26                   deposition must bear the legend “CONFIDENTIAL – SUBJECT TO
27                   PROTECTIVE ORDER,” as appropriate, and the original or any
28                   copy ultimately presented to a court for filing must not be filed unless

                                             -9-
     Case 4:19-cv-00207-JGZ Document 71-1 Filed 09/18/20 Page 10 of 24



1                         it can be accomplished under seal, identified as being subject to this
2                         Order, and protected from being opened except by order of this
3                         Court.
4           4.     Except as otherwise provided in this Order, all Confidential Information
5    designated as “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” must not be
6    disclosed by the Receiving Party to anyone other than those persons designated within this
7    Order and must be handled in the manner set forth below, and in any event, must not be
8    used for any purpose other than in connection with this litigation, unless and until such
9    designation is removed either by agreement of the Parties, or by order of the Court.
10          5.     Information designated “CONFIDENTIAL –SUBJECT TO PROTECTIVE
11   ORDER” may be viewed only by:
12                 a.     Counsel (as defined in paragraph F, above) of the Receiving Party;
13                 b.     Independent experts and stenographic and clerical employees
14                        associated with such experts. Prior to receiving any Confidential
15                        Information of the Producing Party, the expert must execute a copy
16                        of the “Agreement to Be Bound by Stipulated Protective Order,”
17                        attached hereto as Exhibit A. Counsel for the Receiving Party must
18                        retain executed copies of such exhibits;
19                 c.     The Court and any court staff and administrative personnel;
20                 d.     Any court reporter employed in this litigation and acting in that
21                        capacity;
22                 e.     Any person indicated on the face of the document to be its author or
23                        co-author, or any person identified on the face of the document as
24                        one to whom a copy of such document was sent before its production
25                        in this action;
26                  f.    The named Parties and the personnel employed by them, including
27                        Party principals or executives who are required to participate in
28                        policy decisions with reference to this action, who have been advised

                                                 - 10 -
     Case 4:19-cv-00207-JGZ Document 71-1 Filed 09/18/20 Page 11 of 24



1                          of their obligations hereunder, and who have signed an “Agreement
2                          to Be Bound by Stipulated Protective Order,” attached hereto as
3                          Exhibit A;
4                   g.     Technical personnel of the Parties with whom Counsel for the Parties
5                          find it necessary to consult, in the discretion of such Counsel, in
6                          preparation for trial of this action;
7                   h.     Stenographic and clerical employees associated with the individuals
8                          identified above; and
9                   i.     Any other person expressly agreed to, in writing, by the Parties;
10                         where, however, such person will have access to materials designated
11                         as “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” that
12                         were produced by a non-party, the express written agreement of the
13                         non-party must also be obtained.
14          6.      At the time of delivery or disclosure, counsel of record for the Producing
15   Party shall instruct any person to whom any Confidential Information is delivered or
16   disclosed to maintain the confidentiality of all information protected by this Order and
17   furnish to all such persons a copy of this Order. Counsel of record shall maintain a record
18   of all persons outside of Counsel or the Parties (as defined above) to whom Confidential
19   Information has been disclosed or delivered. Counsel must also maintain original
20   executed “Agreements to Be Bound by Stipulated Protective Order.”
21          7.      In addition to designating Materials as “CONFIDENTIAL – SUBJECT TO
22   PROTECTIVE ORDER,” a Producing Party may require redactions to such Materials,
23   whether they are the Producing Party’s own materials or materials produced by another
24   Party or non-party for use in this litigation. To the extent that a Party objects to any such
25   redaction, the Parties shall address that dispute subject to the provisions of this Order set
26   forth below.
27          8.      Before any Materials produced in discovery, answers to interrogatories,
28   responses to requests for admissions, deposition transcripts, or other documents which are

                                                   - 11 -
     Case 4:19-cv-00207-JGZ Document 71-1 Filed 09/18/20 Page 12 of 24



1    designated as Confidential Information are filed with the Court for any purpose, the Party
2    seeking to file such material must seek permission of the Court to file the material under
3    seal. Nothing in this Order shall be construed as automatically permitting a party to file
4    under seal. The Party seeking leave of Court shall show “compelling reasons” (where the
5    motion is more than tangentially related to the merits of the case) or “good cause” for
6    filing under seal. See Ctr. For Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1101
7    (9th Cir. 2016). Additionally, such Party seeking to file under seal shall, within the
8    applicable deadline, file a redacted, unsealed version of any motion, response or reply if
9    such Party is waiting for a ruling from the Court on filing an unredacted, sealed version of
10   the same document.1 Further, no portion of the trial of the matter shall be conducted
11   under seal.
12          9.     Except as otherwise provided in this Order, Confidential Information and
13   Materials designated “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” shall
14   be used solely for the prosecution or defense of this action. A Party who wishes to use
15   Confidential Information and/or Materials designated “CONFIDENTIAL – SUBJECT TO
16   PROTECTIVE ORDER” for a purpose other than the prosecution or defense of this action
17   must request permission, in writing, from Counsel for the Producing Party. The
18   Receiving Party’s request must identify the Confidential Information and/or Materials
19   designated “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” that the
20   Receiving Party wishes to use, and identify the purpose for which it wishes to use
21   Confidential Information and/or Materials designated “CONFIDENTIAL – SUBJECT TO
22   PROTECTIVE ORDER.” If the parties cannot resolve the question of whether the
23   Receiving Party can use Confidential Information and/or Materials designated
24
     1
       If a Party wishes to use the opposing Party’s confidential designations to support or
25   oppose a motion, the opposing Party bears the burden to make the “compelling reasons”
26   or “good cause” showing. In the event the Party wishing to use the Confidential
     Information anticipates this scenario arising, the Party shall initiate a discovery dispute
27   conference call consistent with the terms of the Court’s Rule 16 Scheduling Order at least
     fourteen (14) days before the due date of the filing in which the Party wishes to reference
28   the information.
                                                 - 12 -
     Case 4:19-cv-00207-JGZ Document 71-1 Filed 09/18/20 Page 13 of 24



1    “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” for a purpose other than
2    the prosecution or defense of this action within fourteen (14) days of the Producing
3    Party’s receipt of such a request, the Receiving Party may move the Court for a ruling on
4    the Receiving Party’s request. In the event any Party files a motion seeking to use
5    Confidential Information and/or Materials designated “CONFIDENTIAL – SUBJECT
6    TO PROTECTIVE ORDER” for a purpose other than the prosecution or defense of this
7    action, the Confidential Information and/or Materials designated “CONFIDENTIAL –
8    SUBJECT TO PROTECTIVE ORDER” shall be submitted to the Court, under seal, for an
9    in-camera inspection. Any Confidential Information and/or Materials designated
10   “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” at issue must be treated as
11   Confidential Information, as designated by the Producing Party, until the Court has ruled
12   on the motion or the matter has been otherwise resolved.
13          10.    At any stage of these proceedings, any Party may object to a designation of
14   Materials as Confidential Information. The Party objecting to confidentiality must notify,
15   in writing, counsel for the Producing Party, of the objected-to Materials and the grounds
16   for the objection. If the dispute is not resolved consensually between the parties within
17   fourteen (14) days of receipt of such a notice of objections, the objecting Party may move
18   the Court for a ruling on the objection. In the event any Party files a motion challenging
19   the designation or redaction of information, the document shall be submitted to the Court,
20   under seal, for an in-camera inspection. The Materials at issue must be treated as
21   Confidential Information, as designated by the Producing Party, until the Court has ruled
22   on the objection or the matter has been otherwise resolved. Nothing in the foregoing
23   provisions shall be construed to obligate a Party to challenge the propriety of a
24   designation at the time made, and a decision not to challenge a designation shall not
25   preclude a subsequent challenge thereto (nor shall it constitute any admission or inference
26   that the information is, or ever was, confidential).
27          11.    At any stage of these proceedings, any Party may request that it be permitted
28   to disclose Materials designated as Confidential Information to individuals not permitted

                                                  - 13 -
     Case 4:19-cv-00207-JGZ Document 71-1 Filed 09/18/20 Page 14 of 24



1    by this Order to view such Materials. The Party must notify, in writing, counsel for the
2    Producing Party of the identity of the relevant Materials and the individuals to whom the
3    Party wishes to disclose the Materials. If the request is not resolved consensually between
4    the parties within fourteen (14) days of receipt of such a request, the requesting Party may
5    move the Court for a ruling allowing such disclosure. In the event any Party files a
6    motion requesting such disclosure, the document shall be submitted to the Court, under
7    seal, for an in-camera inspection. The Materials at issue must be treated as Confidential
8    Information, as designated by the Producing Party, until the Court has ruled on the
9    request.
10          12.    All Confidential Information must be held in confidence by those inspecting
11   or receiving it. To the extent the Confidential Information has not been disclosed prior to
12   and apart from this litigation, it must be used only for purposes of this action, except as
13   otherwise provided in this Order. If the Confidential Information was exchanged between
14   the Parties prior to and apart from this litigation for purposes of conducting their
15   respective businesses, the Parties may continue to use that otherwise Confidential
16   Information for that purpose. The Parties may not distribute the Confidential Information
17   beyond those persons or entities that had received the Confidential Information prior to
18   this litigation. In addition, Counsel for each Party, and each person receiving Confidential
19   Information, must take reasonable precautions to prevent the unauthorized or inadvertent
20   disclosure of such information. If Confidential Information is disclosed to any person
21   other than a person authorized by this Order, the Party responsible for the unauthorized
22   disclosure must immediately bring all pertinent facts relating to the unauthorized
23   disclosure to the attention of the other Parties and, without prejudice to any rights and
24   remedies of the other Parties, make every effort to prevent further disclosure by the party
25   and by the person(s) receiving the unauthorized disclosure.
26          13.    No Party will be responsible to another Party or non-party for disclosure of
27   Confidential Information under this Order if the information in question is not labeled or
28   otherwise identified as such in accordance with this Order.

                                                 - 14 -
     Case 4:19-cv-00207-JGZ Document 71-1 Filed 09/18/20 Page 15 of 24



1           14.    If a Party or non-party, through inadvertence, produces any Confidential
2    Information without labeling or marking or otherwise designating it as such in accordance
3    with this Order, the Producing Party may give written notice to the Receiving Party that
4    the Materials produced are deemed Confidential Information, and that the Materials
5    produced should be treated as such in accordance with that designation under this Order.
6    The Receiving Party must treat the Materials as confidential, once the Producing Party so
7    notifies the receiving Party. The inadvertent or unintentional failure to designated
8    discovery materials as “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER”
9    shall not be deemed a waiver in whole or in part of a Producing Party’s claim of
10   confidential treatment under this Order. If the Receiving Party has disclosed the Materials
11   before receiving the designation, the Receiving Party must notify the Producing Party in
12   writing of each such disclosure. Counsel for the Parties will agree on a mutually
13   acceptable manner of labeling or marking the inadvertently produced Materials as
14   “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER.”
15          15.    This Order is entered to protect the confidentiality of information and
16   facilitating the exchange of documents and information between the Parties and producing
17   non-parties to this proceeding, without: (a) unreasonably or unnecessarily limiting or
18   restricting the ability of the Parties and/or Counsel to develop their claims or defenses in
19   this matter, (b) causing significant financial harm or otherwise jeopardizing the well-being
20   of the Plaintiffs, their patients, and their physicians, other health care professionals, and
21   other staff, such that the involvement of the Court would not be unnecessarily required to
22   resolve disputes over confidentiality, or (c) preventing any Party from complying with the
23   obligations imposed under applicable public records, public information, and freedom of
24   information acts. Nothing within this Order will prejudice the right of any Party to object
25   to the production of any discovery material on the grounds that the material is protected as
26   privileged or as attorney work product. This Order shall not be construed to require
27   production of documents, information, or other material that a Party contends is protected
28   from disclosure by the attorney-client privilege, the work product protection, or other

                                                  - 15 -
     Case 4:19-cv-00207-JGZ Document 71-1 Filed 09/18/20 Page 16 of 24



1    privilege, doctrine, or immunity. If documents, information or other material subject to a
2    claim of attorney-client privilege, work product protection, or other privilege, doctrine, or
3    immunity are inadvertently or unintentionally produced, such production shall in no way
4    prejudice or otherwise constitute a waiver of, or estoppel as to, any such privilege,
5    doctrine, or immunity. This Order shall be interpreted to provide the maximum protection
6    allowed by Federal Rule of Evidence 502(d). Any Producing Party that inadvertently or
7    unintentionally produces documents, information, or other material it reasonably believes
8    is protected under the attorney-client privilege, work product protection, or other
9    privilege, doctrine, or immunity may obtain the return of such documents, information or
10   other material by promptly notifying the Receiving Party and providing a privilege log for
11   the inadvertently or unintentionally produced documents, information or other material.
12   The Receiving Party shall gather and return all copies of such documents, information, or
13   other material to the Producing Party within three (3) business days, except for any pages
14   containing privileged or otherwise protected markings by the Receiving Party, which
15   pages shall instead be destroyed and certified as such to the Producing Party. Where it is
16   reasonably apparent to a Receiving Party that the documents or information was
17   inadvertently sent or produced, and the Receiving Party knows or reasonably should know
18   that the documents or information is privileged or subject to the work product protection,
19   the Receiving Party shall: (a) refrain from examining the documents or information any
20   more than is necessary to determine that they are privileged or subject to the work product
21   protection, (b) promptly notify the Producing Party, and (c) otherwise treat the
22   information in compliance with Federal Rule of Civil Procedure 26(b)(5)(B).
23          16.    Nothing in this Order will bar Counsel from rendering advice to their clients
24   with respect to this litigation and, in the course thereof, relying upon any information
25   designated as Confidential Information.
26          17.    This Order will be without prejudice to the right of any Party to oppose
27   production of any information for lack of relevance or any other ground other than the
28   mere presence of Confidential Information. The existence of this Order must not be used

                                                 - 16 -
     Case 4:19-cv-00207-JGZ Document 71-1 Filed 09/18/20 Page 17 of 24



1    by any Party as a basis for discovery that is otherwise improper under the Federal Rules of
2    Civil Procedure.
3           18.    Nothing herein shall (a) preclude the disclosure of Materials produced by
4    any Party or non-party to this litigation that is legally mandated under public records,
5    public information, and freedom of information acts, or (b) prevent any Party from
6    discharging its duties or obligations under any other applicable statute, rule, or regulation,
7    subject to the provisions set forth in Paragraph 22.
8           19.    Information designated Confidential pursuant to this Order also may be
9    disclosed if: (a) the Party or non-party making the designation consents to such disclosure;
10   (b) the Court, after notice to all affected persons, allows such disclosure; or (c) the Party
11   to whom Confidential Information has been produced thereafter becomes obligated to
12   disclose the information in response to a lawful subpoena, public records request, or a
13   court order issued in other litigation.
14          20.    If a Party is served with a public records request, subpoena, or court order as
15   described in paragraph 19, then that Party (the “Served Party”) must give prompt notice to
16   counsel for the Producing Party that made the designation, and must permit counsel for
17   that Producing Party sufficient time to intervene and seek judicial protection from the
18   enforcement of this subpoena, public records request, or court order, and/or seek the entry
19   of an appropriate protective order in the action in which the subpoena or court order was
20   issued. Notwithstanding the foregoing, unless the designating Party timely submits an
21   objection seeking an order that the subpoena, public records request, or court order need
22   not be complied with, and serves such objection upon the Served Party before the
23   production date required by the subpoena, public records request, or court order, the
24   Served Party shall be permitted to produce documents responsive to the subpoena, public
25   records request, or court order on the response date. The designating Party shall bear its
26   own burden and expense of seeking protection of its Confidential Information.
27   Compliance by the Served Party with any order directing production pursuant to the
28   subpoena, public records request, or court order regarding any Material containing

                                                  - 17 -
     Case 4:19-cv-00207-JGZ Document 71-1 Filed 09/18/20 Page 18 of 24



1    Confidential Information shall not constitute a violation of this Order, provided that the
2    notice required by this Paragraph has been satisfied, and nothing in these provisions
3    should be construed as authorizing or encouraging a Receiving Party in this action to
4    disobey a lawful directive from another court. In addition, and without limitation or
5    waiver of any other protection from public disclosure afforded by Arizona or federal law,
6    all produced Materials marked by the designating Party as “CONFIDENTIAL –
7    SUBJECT TO PROTECTIVE ORDER”—and for which such designation has not been
8    determined to be improper as a result of a challenge made under paragraph 10—shall be
9    presumptively treated as exempt from disclosure pursuant to the Arizona Public Records
10   Law, Ariz. Rev. Stat. § 39-101 et seq., and not subject to a document-level review by an
11   entity in receipt of a public records request.
12          21.     Nothing in this Order shall limit any Producing Party’s use of its own
13   documents or shall prevent any Producing Party from disclosing its own Confidential
14   Information to any person. Such disclosures shall not affect any confidential designation
15   made pursuant to the terms of this Order so long as the disclosure is made in a manner
16   which is reasonably calculated to maintain the confidentiality of the information. Nothing
17   in this Order shall prevent or otherwise restrict Counsel from rendering advice to their
18   clients, and in the course thereof, relying on examination of stamped confidential
19   information.
20          22.     The Parties agree that Materials produced by any Party or non-party to this
21   litigation may be disclosed, distributed, or otherwise provided by Attorney General Mark
22   Brnovich—the chief law enforcement officer of the State of Arizona, who was sued in this
23   action in his official capacity—to any law enforcement or regulatory agency or board,
24   provided that (a) the Attorney General believes in good faith that doing so is necessary to
25   discharge his duties as Attorney General; (b) such agency or board agrees in writing to be
26   bound to the terms of this order with regard to the particular Materials that may be shared;
27   (c) the Attorney General provides the designating Party with a copy of such written
28   agreement at least 7 days in advance of sharing the Materials with the agency or board;

                                                  - 18 -
     Case 4:19-cv-00207-JGZ Document 71-1 Filed 09/18/20 Page 19 of 24



1    (d) at least 7 days in advance of sharing the Materials with the agency or board, the
2    Attorney General identifies the Material at issue to the designating Party; and (e) the
3    Attorney General obtains either written consent of the designating Party, which consent
4    shall not be unreasonably withheld, or an order of the Court approving the disclosure of
5    such Materials. The Parties shall work in good faith to come to an agreement regarding
6    the disclosure of such Materials before seeking court intervention, provided, however, that
7    if the Attorney General believes in good faith that notice to the designating Party as
8    required under this subparagraph (c) and (d) will compromise a law enforcement or
9    regulatory action or investigation or present an exigent threat to health or safety, the
10   Attorney General may apply to the Court for an order approving such disclosure.
11          23.    Except for Materials disclosed, distributed, or otherwise provided by the
12   Attorney General under paragraph 22, or Materials being used in accordance with an
13   agency’s or board’s applicable statutes, rules, or regulations under paragraph 22, within
14   thirty (30) days of the final termination of this action, including any and all appeals,
15   Counsel for each Party must purge all Confidential Information from all machine-readable
16   media on which it resides and must either (a) return all Confidential Information to the
17   Party or non-party that produced the information, including any copies, excerpts, and
18   summaries of that information, or (b) destroy the same. With respect to paper copies,
19   return or destruction of Confidential Information is at the option of the Producing Party.
20   Provided, however, that nothing in this Order shall be interpreted or construed to require
21   any officer, employee, or agency of the State of Arizona to destroy any public records
22   obtained in the ordinary course of such officer’s or agency’s duties, or which must be
23   maintained in compliance with state law, federal law, or the regulations of such agency.
24   Notwithstanding the foregoing, Counsel for each Party may retain all pleadings, briefs,
25   memoranda, motions, and other documents filed with the Court that refer to or incorporate
26   Confidential Information, and will continue to be bound by this Order with respect to all
27   such retained information, after the conclusion of this litigation. Further, attorney work
28   product Materials that contain Confidential Information need not be destroyed, but, if they

                                                  - 19 -
     Case 4:19-cv-00207-JGZ Document 71-1 Filed 09/18/20 Page 20 of 24



1    are not destroyed, the person in possession of the attorney work product will continue to
2    be bound by this Order with respect to all such retained information after the conclusion
3    of this litigation, except that Counsel may use work product from this action in subsequent
4    litigation, provided that Counsel does not use or disclose another Party’s Confidential
5    Information.
6           24.     The restrictions and obligations set forth within this Order will not apply to
7    any information that: (a) the Parties agree should not be designated Confidential
8    Information, including Materials previously designated Confidential Information that the
9    Parties subsequently agree in writing should not be designated under this Order; (b) the
10   Parties agree, or the Court rules, is already public knowledge; or (c) the Parties agree, or
11   the Court rules, has become public knowledge other than as a result of disclosure by the
12   receiving Party, its employees, or its agents, in violation of this Order.
13          25.     Any Party or non-party may designate as “CONFIDENTIAL – SUBJECT
14   TO PROTECTIVE ORDER” any Materials that were produced during the course of this
15   action without such designation before the effective date of this Order, as follows:
16                  a.     Parties or non-parties may designate such Materials by sending
17                         written notice of such designation, accompanied by copies of the
18                         designated Materials bearing the appropriate legend of
19                         “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” to all
20                         other parties in possession or custody of such previously
21                         undesignated Materials. Any Party receiving such notice and copies
22                         of designated Materials pursuant to this subparagraph shall return to
23                         the producing Party all undesignated copies of such Materials in its
24                         custody or possession, or shall affix the appropriate legend to all
25                         copies of the designated Materials in its custody or possession.
26                  b.     Upon notice of designation pursuant to this paragraph, Parties shall
27                         also: (i) make no disclosure of such designated Materials or
28                         information contained therein except as allowed under this Order;

                                                  - 20 -
     Case 4:19-cv-00207-JGZ Document 71-1 Filed 09/18/20 Page 21 of 24



1                           and (ii) take reasonable steps to notify any persons known to have
2                           possession of such designated Materials or information of the effect
3                           of such designation under this Order.
4                    c.     All such designations must be made within thirty (30) days of the
5                           date of this Order.
6                    d.     To the extent any document produced before issuance of this Order
7                           was designated “CONFIDENTIAL – SUBJECT TO PROTECTIVE
8                           ORDER,” it shall receive the same treatment as if designated as such
9                           under this Order, unless and until such document is re-designated to
10                          have a different classification under this Order.
11          26.      Transmission by e-mail or facsimile is acceptable for all notification
12   purposes within this Order.
13          27.      This Order may be modified by agreement of the Parties, subject to approval
14   by the Court.
15          28.      The Court may modify the terms and conditions of this Order for good
16   cause, or in the interest of justice, or on its own order at any time in these proceedings.
17          29.      In the event additional parties join or are joined in this action, they shall not
18   have access to Confidential Information designated under this Order until the newly
19   joined party by its counsel has executed and filed with the Court its agreement to be
20   bound by this Order.
21          30.      After termination of this action, the provisions of this Order shall continue
22   to be binding, except with respect to those documents and information that became a
23   matter of public record. This Court retains and shall have continuing jurisdiction over the
24   parties and recipients of Confidential Information and Materials designated as confidential
25   for enforcement of the provisions of this Order following termination of this litigation.
26   Each person or entity that receives or produces any Confidential Information designated
27   under this Order hereby agrees to subject itself to the jurisdiction of this Court for the
28   purpose of any proceedings related to the performance under, compliance with, or

                                                    - 21 -
     Case 4:19-cv-00207-JGZ Document 71-1 Filed 09/18/20 Page 22 of 24



1    violation of this Order. Any Party claiming a violation of this Order may seek declaratory
2    and/or injunctive relief, or any other remedy allowed by law. The prevailing Party in any
3    enforcement action shall be entitled to recover its reasonable attorneys’ fees and costs
4    relating to the enforcement action.
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 - 22 -
     Case 4:19-cv-00207-JGZ Document 71-1 Filed 09/18/20 Page 23 of 24



1                                            EXHIBIT A
2
3
4
5
6
7
8
                               UNITED STATES DISTRICT COURT
9
                                     DISTRICT OF ARIZONA
10
11
      Planned Parenthood Arizona, Inc., et          Case No. 4:19-cv-00207-TUC-JGZ
12    al.,
                                                    [PROPOSED] STIPULATED
13                         Plaintiffs,              AMENDED PROTECTIVE ORDER
14           v.
15    Mark Brnovich, et al.,
16                         Defendants.
17
18   I, ____________________________________________, declare and state that:
19          1.     I am employed as _________________________________________
20   by ____________________________________________________.
21          2.     I have read the Stipulated Amended Protective Order (the “Order”)
22   entered in the above-captioned case and have received a copy of the Order.
23          3.     I promise that I will use any and all “CONFIDENTIAL – SUBJECT TO
24   PROTECTIVE ORDER” information, as defined in the Order, given to me only in a
25   manner authorized by the Order, and only to assist Counsel in the litigation of this matter.
26          4.     I promise that I will not disclose or discuss such “CONFIDENTIAL –
27   SUBJECT TO PROTECTIVE ORDER” information with anyone other than the persons
28   described in Paragraph 5.

                                                 - 23 -
     Case 4:19-cv-00207-JGZ Document 71-1 Filed 09/18/20 Page 24 of 24



1           5.     I acknowledged that, by signing this agreement, I am subjecting myself to
2    the jurisdiction of the United States District Court for the District of Arizona with respect
3    to the enforcement of the Order.
4           6.     I understand that any disclosure or use of “CONFIDENTIAL – SUBJECT
5    TO PROTECTIVE ORDER” information in any manner contrary to the provisions of the
6    Order may subject me to sanctions for contempt of court.
7           7.     I will return all “CONFIDENTIAL – SUBJECT TO PROTECTIVE
8    ORDER” Materials (as defined in the Order) to the attorney who provided them to me,
9    upon request by that attorney, and I shall not retain any copies of said Materials or any
10   information contained within “CONFIDENTIAL – SUBJECT TO PROTECTIVE
11   ORDER” Materials.
12
13                 I declare under penalty of perjury that the foregoing is true and correct.
14
15   Executed on ____________________.
16
17                                                        _______________________________
                                                          Signature
18
19
20
21
22
23
24
25
26
27
28
                                                 - 24 -
